By the Court.
Sheriffs are not entitled to receive from the county treasury the payment of fees for serving subpenas on witness to testify before the grand jury, or fees for committing to prison or discharging therefrom, or for attending a person before a judge or court in criminal cases, except as provided in section 3 of the act to regulate the fees of sheriffs in civil and criminal cases, as amended *47March 16,1867 (64 Ohio L. 59), wherein it is provided that the amount of such payment in any year shall not exceed •three hundred dollars.

Motion overruled.